Name: 2003/900/EC: Commission Decision of 17 December 2003 amending Decision 2001/574/EC establishing a common fiscal marker for gas oils and kerosene (notified under document number C(2003) 4607)
 Type: Decision_ENTSCHEID
 Subject Matter: criminal law;  oil industry;  technology and technical regulations;  taxation
 Date Published: 2003-12-23

 Avis juridique important|32003D09002003/900/EC: Commission Decision of 17 December 2003 amending Decision 2001/574/EC establishing a common fiscal marker for gas oils and kerosene (notified under document number C(2003) 4607) Official Journal L 336 , 23/12/2003 P. 0107 - 0107Commission Decisionof 17 December 2003amending Decision 2001/574/EC establishing a common fiscal marker for gas oils and kerosene(notified under document number C(2003) 4607)(2003/900/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 95/60/EC of 27 November 1995 on fiscal marking of gas oils and kerosene(1), and in particular Article 2(2) thereof,Whereas:(1) By Commission Decision 2001/574/EC(2), the product identified by the scientific name N-Ethyl-N-[2-(1-isobutoxyethoxy)ethyl]-4-(phenylazo)aniline (Solvent Yellow 124) was established as the common fiscal marker for gas oils and kerosene, and a marking level of at least 6 mg of marker per litre of mineral oil was fixed. However, a maximum marking level of 9 mg of marker per litre of mineral oil should be established in order to counter a number of fraudulent uses of mineral oils.(2) Decision 2001/574/EC should therefore be amended accordingly.(3) The measure provided for in this Decision is in accordance with the opinion of the Committee on Excise Duties,HAS ADOPTED THIS DECISION:Article 1The second paragraph of Article 1 of Decision 2001/574/EC is replaced by the following:"Member States shall fix a marking level of at least 6 mg and not more than 9 mg of marker per litre of mineral oil."Article 2This Decision is addressed to the Member States.Done at Brussels, 17 December 2003.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 291, 6.12.1995, p. 46.(2) OJ L 203, 28.7.2001, p. 20. Decision as amended by Decision 2002/269/EC (OJ L 93, 10.4.2002, p. 6).